Citation Nr: 1755202	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy, right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers right hand (dominant).

5.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers left hand.

6.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II with cataract, right eye.

8.  Whether the reduction in rating for coronary artery disease, status-post myocardial infarction and stent placement, from 60 percent to 30 percent effective February 1, 2014, was proper.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).

10.  Entitlement to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, accredited agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1965 to April 1970, from September 1971 to September 1974, and from December 1974 to February 1976.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2012, August 2013, November 2013, and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

In this decision, the Board grants entitlement to a TDIU and to DEA benefits.  The Agency of Original Jurisdiction (AOJ) will set an effective date for the grant of entitlement to a TDIU and to DEA benefits after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation due to his service-connected disabilities and, thus, became permanently and totally disabled due to service-connected disabilities.  This preserves the Veteran's right to appeal the effective dates awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

The Veteran has submitted additional evidence since issuance of the statements of the case as to the matters on appeal.  He has not requested initial AOJ consideration of the additional evidence.  The additional evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C. § 7105(e) (2012).

The issues of entitlement to a compensable rating for bilateral hearing loss and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the relevant rating period, the Veteran's peripheral neuropathy, left lower extremity, has been manifested by symptoms that are, at most, moderate in severity, to include moderate paresthesias and/or dysesthesias and moderate constant pain.

2.  Throughout the relevant rating period, the Veteran's peripheral neuropathy, right lower extremity, has been manifested by symptoms that are, at most, moderate in severity, to include moderate paresthesias and/or dysesthesias and moderate constant pain.

3.  Throughout the relevant rating period, the Veteran's peripheral neuropathy, fingers right hand (dominant), has been manifested by symptoms that are, at most, mild in severity, to include mild paresthesias and/or dysesthesias, mild numbness, and mild intermittent pain.

4.  Throughout the relevant rating period, the Veteran's peripheral neuropathy, fingers left hand, has been manifested by symptoms that are, at most, mild in severity, to include mild paresthesias and/or dysesthesias, mild numbness, and mild intermittent pain.

5.  Throughout the relevant rating period, the Veteran's diabetes mellitus type II has been manifested by the requirement for insulin and a restricted diet, but has not required regulation of activities.

6.  For the period from May 27, 2011, through May 2, 2012, the Veteran's service-connected right eye cataract associated with his diabetes mellitus type II was manifested by vision of 20/50 in one eye and 20/40 in the other; however, from May 3, 2012, the disability was manifested by vision of at least 20/40 in both eyes.

7.  The Veteran was provided adequate notice of a proposed reduction in his rating for coronary artery disease, status-post myocardial infarction and stent placement, in a September 2013 letter.

8.  The November 2013 rating decision, which was issued more than 60 days after the date of the September 2013 notification letter, effectuated the reduction in the Veteran's rating for coronary artery disease, status-post myocardial infarction and stent placement, from 60 percent to 30 percent effective February 1, 2014.

9.  The evidence of record at the time of the November 2013 rating decision included an examination report disclosing improvement such that a 30 percent rating, and not a 60 percent rating, was warranted for the coronary artery disease, status-post myocardial infarction and stent placement.

10.  The evidence of record reflects that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

11.  The Veteran is herein granted entitlement to a TDIU, and the service-connected disabilities upon which the grant of a TDIU is based are permanent in nature and are reasonably certain to continue throughout the Veteran's lifetime.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 20 percent, and no higher, for peripheral neuropathy, left lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8520 (2017).

2.  The criteria for entitlement to an initial rating of 20 percent, and no higher, for peripheral neuropathy, right lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers right hand (dominant), have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8616 (2017).

4.  The criteria for entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers left hand, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.124a, Diagnostic Code 8616 (2017).

5.  The criteria for entitlement to a rating in excess of 20 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.119, Diagnostic Code 7913 (2017).

6.  For the period from May 27, 2011, through May 2, 2012, the criteria for entitlement to a separate rating of 10 percent, and no higher, for the service-connected right eye cataract associated with the diabetes mellitus type II were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.21, 4.75(c), 4.79, Diagnostic Code 6066 (2017).

7.  The reduction in rating for coronary artery disease, status-post myocardial infarction and stent placement, from 60 percent to 30 percent effective February 1, 2014, was proper and the 60 percent rating is not restored.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 4.13, 4.104, Diagnostic Code 7006 (2017).

8.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

9.  The criteria for entitlement to DEA under 38 U.S.C. Chapter 35 have been met.  38 U.S.C. §§ 3501, 5113 (2012); 38 C.F.R. § 3.807 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to a TDIU and DEA.  This represents a complete grant of the benefits sought on appeal as to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they pertain to those issues is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran's appeal for higher initial ratings for peripheral neuropathy, left lower extremity, and peripheral neuropathy, right lower extremity, arises from his disagreement with the initial ratings awarded following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under 38 U.S.C. § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  In this case, the RO provided the Veteran the required statement of the case in March 2014.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning higher initial ratings.

As to the issue of whether the reduction in rating for coronary artery disease, status-post myocardial infarction and stent placement, from 60 percent to 30 percent effective February 1, 2014, was proper, rating reductions require special notice to the claimant prior to effectuation of the reduction.  See 38 C.F.R. § 3.105(e).  As is discussed more fully below, those notice requirements have been met in this case.

As to the other issues decided herein, VA's duty to notify was satisfied by a letter dated in November 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's VA treatment records and Social Security Administration disability records have been obtained and associated with the record, as have statements from the Veteran and his wife.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In addition, the Veteran was provided VA examinations in June 2011 and November 2012 relevant to the issues decided herein.  The examiners considered the Veteran's reported symptomatology and provided the medical information necessary to address the relevant rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record does not show that there has been a material change in the severity of the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities or service-connected diabetes since the November 2012 VA examination such that reexamination is required.  See 38 C.F.R. § 3.327.  Moreover, the Veteran has not alleged that those disabilities have increased in severity since the November 2012 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time is not a basis for requiring a new examination).  Rather, the Veteran contends only that higher ratings for those disabilities are warranted.  See, e.g., August 2017 Board hearing transcript.  As such, the Board finds that the examinations of record are adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities at issue on appeal.  In addition, the VLJ solicited information as to the existence of any outstanding relevant evidence.  No pertinent evidence that might have been overlooked and that might further substantiate the appeal was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

Legal Criteria - Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Ratings for Peripheral Neuropathy of the Bilateral Upper Extremities and Bilateral Lower Extremities

The Veteran seeks higher ratings for his service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  At the August 2017 Board hearing, he testified that his peripheral neuropathy of the bilateral upper extremities manifests in numbness in the fingers, which causes him to drop things and prevents him from writing for long periods of time.  He also has difficulties typing and using computers due to the disability.  To cope with the disability, he grows his fingernails longer, which helps him perform tasks such as buttoning clothing.  He further testified that the peripheral neuropathy of the bilateral lower extremities manifests in numbness in the balls of the feet and shooting pains in the legs.  The disability prevents him from standing for long periods and from walking long distances.

The Veteran's claim for increased ratings for the service-connected peripheral neuropathy of bilateral upper extremities was received on May 27, 2011.  See VA Form 21-8940, Veteran's Application of Increased Compensation Based on Unemployability, received in May 2011.  Therefore, the relevant rating period is from May 27, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).

The Veteran's peripheral neuropathy of the upper extremities is currently rated as 10 disabling for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8616, which pertains to neuritis of the ulnar nerve.  Under Diagnostic Code 8616, complete paralysis of the ulnar nerve warrants a 60 percent rating for the major arm and a 50 percent rating for the minor arm.  Complete paralysis of the ulnar nerve is marked by symptoms of the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  Severe incomplete paralysis of the ulnar nerve warrants a 40 percent rating in the major arm and a 30 percent rating in the minor arm; moderate incomplete paralysis of the ulnar nerve warrants a 30 percent rating for the major arm and a 20 percent rating for the minor arm; and mild incomplete paralysis of the ulnar nerve warrants a 10 percent rating in both the major arm and the minor arm.

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

The Veteran's claim for entitlement to service connection for peripheral neuropathy of the lower extremities was received on June 22, 2012.  See VA Form 21-4138, Statement in Support of Claim, received in June 2012.  The Veteran's peripheral neuropathy of the bilateral lower extremities has been rated as 10 percent disabling for each extremity since June 22, 2012, the date of his claim for service connection for that disability.  The applicable rating period is from June 22, 2012, the effective date for the award of service connection for peripheral neuropathy of the bilateral lower extremities, through the present.  See 38 C.F.R. § 3.400.

The Veteran' peripheral neuropathy of the bilateral lower extremities is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  Under Diagnostic Code 8520, complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Moderately severe incomplete paralysis warrants a 40 percent rating.  Moderate incomplete paralysis warrants a 20 percent rating.  Mild incomplete paralysis warrants a 10 percent rating.

Terms such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the typical picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the relevant evidence of record, the medical treatment records show that the Veteran has reported numbness, tingling, or burning in the extremities.  However, they do not include assessments of the relative severity of the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities or other information pertinent to the relevant rating criteria.

At the June 2011 VA examination, the Veteran reported paresthesias and decrease in strength, dexterity, and sensation in both hands.  He also reported that he has pain in the hands when he is cold and that he must wear gloves when the temperature is below 40 degrees.  On examination, he had decreased sensation to vibration, pain/pinprick, and light touch in all fingers.  He had full motor strength in the elbows, wrists, and fingers.  He also had normal muscle tone, and had no muscle atrophy.  The examiner commented that the Veteran would have difficulty performing duties requiring the use of the upper extremities due to elbow pain and numbness in the fingertips.

At the November 2012 VA examination, the Veteran reported sensory symptoms in a stocking glove distribution, affecting his fingers, feet, and toes.  On examination, he had moderate constant pain and paresthesias and/or dysesthesias in the bilateral lower extremities; mild intermittent pain and paresthesias and/or dysesthesias in the bilateral upper extremities; and mild numbness in the bilateral lower extremities and bilateral upper extremities.  He had 4 out of 5 muscle strength in the pinching motion from thumb to index finger bilaterally, but 5 out of 5 on all other muscle strength testing.  He did not have atrophy.  He had decreased sensation in the hands/fingers and in the feet/toes.  The examiner did not indicate that the Veteran had complete or incomplete paralysis of any nerve.  The examiner opined that the Veteran's service-connected peripheral nerve conditions interfere with the his ability to climb stairs and ladders, stand and walk for prolonged periods, and perform sustained fine manual activities.

Based on the evidence of record, the Board finds the criteria for a rating in excess of 10 percent for the service-connected peripheral neuropathy of the bilateral upper extremities were not met at any time during the relevant rating period.  The medical treatment records show that the Veteran reported numbness, tingling, or burning in the upper extremities, but do not show that his symptoms were more than mild in severity.  The June 2011 VA examination report shows that the Veteran reported decreased strength, dexterity, and sensation; paresthesias in both hands; and pain in both hands.  He had decreased sensation, but full muscle strength in the upper extremities at that examination.  There is no indication in the June 2011 VA examination report that the Veteran's symptoms were more than mild in severity.  At the November 2012 VA examination, the Veteran had decreased strength in the pinching motion and reported sensory symptoms.  However, the examiner opined that all of the Veteran's neurological symptoms shown in the upper extremities on examination were mild in severity.  There is no indication in the November 2012 VA examination report that the Veteran's symptoms were more than mild in severity.  Based on findings noted in the treatment records, the Veteran's descriptions of his service-connected peripheral neuropathy of the bilateral upper extremities, and the findings found on VA examination in June 2011 and November 2012, the Board concludes that the Veteran's symptoms most nearly approximated the criteria for a 10 percent rating for mild symptoms throughout the rating period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8616.

In addition, based on the evidence of record, the Board finds the criteria for ratings of 20 percent, and no higher, for the service-connected peripheral neuropathy of the bilateral lower extremities were met throughout the relevant rating period.  The medical treatment records show that the Veteran reported numbness, tingling, or burning in the lower extremities, but do not show that his symptoms were more than moderate in severity.  At the November 2012 VA examination, the Veteran had full muscle strength in the lower extremities and reported sensory symptoms.  The examiner opined that some of the Veteran's sensory symptoms shown on examination, to include paresthesias and/or dysesthesias and constant pain, were moderate in severity.   Accordingly, the November 2012 VA examination supports a finding that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities manifested in sensory symptoms that were, at most, moderate in severity.  There is no indication in the record that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities manifested in complete paralysis or in incomplete paralysis that was moderately severe or severe at any time during the relevant rating period.  Peripheral neuropathy manifested by symptoms that are wholly sensory may be rated at the moderate level.  38 C.F.R. § 4.124a.  Based on the findings noted in the treatment records, the Veteran's descriptions of his service-connected peripheral neuropathy of the bilateral lower extremities, and the findings found on VA examination in November 2012, the Board finds the Veteran's symptoms most nearly approximated the criteria for a 20 percent rating, and no higher, for moderate sensory symptoms throughout the rating period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Neither the Veteran nor his representative has raised any other issues with regard to the ratings for the service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities, nor have any other such issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).

The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the left upper extremity and peripheral neuropathy of the right upper extremity have not been met at any time during the rating period.  However, the criteria for an initial rating of 20 percent, and no higher, have been met throughout the rating period for the Veteran's service-connected peripheral neuropathy of the left lower extremity and peripheral neuropathy of the right lower extremity.  Accordingly, there is no basis for staged rating of the Veteran's peripheral neuropathy of the bilateral upper extremities or bilateral lower extremities pursuant to Fenderson, 12 Vet. App. at 126-27, or Hart, 21 Vet. App. at 519.  To the extent the Veteran seeks entitlement to ratings higher than those previously provided and those provided herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rating for Diabetes Mellitus Type II with Cataract, Right Eye

The Veteran seeks an increased rating for diabetes mellitus type II with cataract, right eye.  The Veteran's claim for an increased rating was received on May 27, 2011.  See VA Form 21-8940, received in May 2011.  Therefore, the relevant rating period is from May 27, 2010, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400(o)(2).  The Veteran's service-connected diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran testified at the August 2017 Board hearing that his diabetes requires daily doses of insulin, that he must watch what he eats, and must stay out of the heat.  He also testified that his doctors have instructed him on his activities and diet, but that "nobody has ever sat me down and said well you got to go by this diet or this diet or this diet."

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, warrants a 100 percent rating.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, warrants a 60 percent rating.  Diabetes requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes requiring insulin, or oral hypoglycemic agents, and a restricted diet warrants a 20 percent rating.  Compensable complications of diabetes are separately rated unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

The criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive.  As such, each level of increase in the rating requires additional criteria to those for the lower rating, which must also be met to warrant the increase.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  Therefore, all ratings in excess of 20 percent under Diagnostic Code 7913 require that there be a regulation of activities.  "Regulation of activities" is defined for purposes of Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  As such, for there to be a regulation of activities, medical evidence must show that occupational and recreational activities have been restricted.  Id.

The Veteran's VA treatment records confirm that he has been prescribed insulin and medications to manage his diabetes and that he has been given dietary restrictions related to his diabetes.  They also show that he has been instructed to increase his activity level as tolerated as a way to help manage his diabetes.  However, they do not reflect that the Veteran has been instructed to avoid strenuous occupational and recreational activities or otherwise regulate his activities as contemplated by the relevant rating criteria.

The June 2011 VA examiner noted the Veteran's diagnosis of diabetes, his report of episodes of hypoglycemia, and his use of insulin, but did not provided detailed findings on the condition.  The November 2012 VA examiner noted that the Veteran's diabetes is managed with a restricted diet, an oral hypoglycemic agent, and insulin that is injected more than once per day.  He opined that the Veteran requires regulation of activities as part of his medical management of diabetes.  However, as an explanation for that opinion, she stated that the Veteran "has to eat after injecting insulin; if he delays or misses meal he gets [symptoms] of hypoglycemia."

Accordingly, the relevant medical evidence of record reflects that the Veteran's diabetes mellitus type II is managed with diet, insulin, and medications.  Such manifestations meet the criteria for a 20 percent rating under Diagnostic Code 7913.   As noted above, an increase to a rating in excess of 20 percent under Diagnostic Code 7913 requires regulation of activities.  In this case, the VA treatment records reflect that the Veteran has been advised to increase his activity level as tolerated.  The Veteran testified at the August 2017 Board hearing that he has been instructed on activity and diet, but did not indicate that he has been told to avoid strenuous occupational and recreational activities.  Furthermore, although the November 2012 VA examiner indicated that the Veteran's diabetes requires the regulation of activities for medical management, the opinion is based solely on the fact that the Veteran must eat after injecting insulin.  The opinion was not based on any need to avoid strenuous occupational and recreational activities.  The requirement to eat after injecting insulin does not meet the definition of "regulation of activities" as defined for purposes of Diagnostic Code 7913.  See Camacho, 21 Vet. App. at 363-64.  Therefore, the Board finds that the opinion is entitled to no probative weight, as it is not supported by sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295; Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Accordingly, the Board concludes that, aside from the November 2012 VA examiner's non-probative opinion, the evidence does not reflect that the Veteran's diabetes necessitates regulation of activities.  Although the Board recognizes the Veteran's statements that he feels that he has to limit his activities due to his diabetes, he has not been shown to possess the medical expertise or knowledge to address whether he is medically required to restrict strenuous occupational or physical activities to control his diabetes.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Because the criteria for all ratings in excess of 20 percent for diabetes mellitus require restriction of activities, the Board concludes that the Veteran does not meet the requirements for a rating in excess of 20 percent for the disability.

The Board has additionally considered whether the Veteran is entitled a separate compensable rating for the service-connected right eye cataract that is associated with his diabetes.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  Pre-operative cataracts are rated based on visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.  If visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of rating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  An eye examination conducted in conjunction with the June 2011 VA examination revealed corrected visual acuity of 20/50 in the both eyes and normal field of vision.  A VA eye screening note dated May 3, 2012, indicates that the Veteran had corrected vision of 20/40+2 in the right eye.  That treatment note does not show that the Veteran had impairment of visual fields due to his service-connected cataract.  During an eye examination conducted in conjunction with the November 2012 VA examination; the Veteran reported that his vision is slightly more blurry in the right eye than in the left eye.  However, he had corrected vision of 20/20-2 in the right eye upon examination.

Under 38 C.F.R. § 4.79, Diagnostic Code 6066, visual acuity of 20/50 in one eye and 20/40 in the other eye warrants a 10 percent rating.  Assuming a visual acuity of 20/40 in the non-service-connected left eye pursuant to 38 C.F.R. § 4.75(c), the Veteran had a visual acuity of 20/50 in one eye and 20/40 in the other eye at the June 2011 VA examination.  Therefore, he was entitled to a separate rating of 10 percent for the right eye cataract beginning May 27, 2011, the date of his claim for increase.  There is no evidence of record showing that it was factually ascertainable that a compensable rating for the right eye cataract was warranted prior to that date.  See 38 C.F.R. § 3.400(o)(2).

However, the record shows that from May 3, 2012, the Veteran had a visual acuity of 20/40 or greater in the right eye.  Under Diagnostic Code 6066, visual acuity of 20/40 in one eye and 20/40 in the other eye warrants a noncompensable rating.  Therefore, from May 3, 2012, the Veteran was not entitled to a separate compensable rating for the service-connected right eye cataract.  Furthermore, the relevant evidence of record does not indicate that the Veteran's service-connected right eye cataract manifests in impairment of field of vision.  Therefore, higher ratings are not available under the 38 C.F.R. § 4.79, Diagnostic Code 6080, based on visual field defects.

Neither the Veteran nor his representative has raised any other issues with regard to the ratings for the service-connected diabetes or its associated right eye cataract, nor have any other such issues been reasonably raised by the record.  See Yancy, 27 Vet. App. at 495; Doucette, 38 Vet. App. at 369-70.

In summary, the Board finds that the criteria for entitlement to a rating in excess of 20 percent for the service-connected diabetes have not been met.  However, the criteria for entitlement to a separate rating of 10 percent, and no higher, for the service-connected right eye cataract associated with the diabetes were met for the period from May 27, 2011, through May 2, 2012.  To the extent the Veteran seeks entitlement to ratings higher than those previously provided and those provided herein, the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application, and the appeal must be denied.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.

Reduction in Rating for Coronary Artery Disease

Under 38 C.F.R. § 3.105(e), where a reduction in a rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, a rating decision proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons for the proposed reduction.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  In addition, a Veteran is entitled to a predetermination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice of the proposed rating reduction.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

In this case, the reduction in the rating for the service-connected coronary artery disease from 60 percent to 30 percent resulted in a reduction in the Veteran's overall amount of compensation payable at the time.  Specifically, due to the reduction, the Veteran's combined disability rating decreased from 80 percent to 70 percent.  Therefore, the provisions of 38 C.F.R. § 3.105(e) are for application.

An August 2013 rating decision proposed the reduction in the rating for the service-connected coronary artery disease from 60 percent to 30 percent, and provided reasons and bases for the proposed reduction.  The Veteran was notified of the proposed reduction in a letter dated September 3, 2013.  The letter informed the Veteran that he could request a personal hearing within 30 days of the letter.  The Veteran submitted a statement in response to the proposed reduction, but did not request a personal hearing.  See VA Form 21-4138 received in October 2013.

In November 2013, more than 60 days after the issuance of the September 3, 2013 letter, the RO issued a rating decision effectuating the rating reduction, effective February 1, 2014.  Accordingly, the Board finds that the RO complied with the procedural requirements regarding the reduction in the rating for the Veteran's service-connected coronary artery disease, as set forth in 38 C.F.R. § 3.105(e).  Therefore, the question remaining as to the rating reduction issue is whether the reduction was proper, based upon the evidence of record.

The criteria governing rating reductions for service-connected disabilities is found in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. §§ 3.344(a) and (b) apply to ratings that have continued for five years or more.  In the present case, the 60 percent rating for the service-connected coronary artery disease was in effect from December 22, 2010, through February 1, 2014, a period of less than five years.  Therefore, the provisions of 38 C.F.R. §§ 3.344(a) and (b) do not apply.  Instead, reexamination disclosing improvement will suffice to warrant a rating reduction.  See 38 C.F.R. § 3.344(c).

General VA regulations, including 38 C.F.R. §§ 4.1, 4.2, and 4.13, apply to all rating reductions, regardless of whether the rating was in effect for five years or more.  See Brown v. Brown , 5 Vet. App. 413, 420-21 (1993).  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  38 C.F.R. § 4.2 establishes that it is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21.

The Veteran's service-connected coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code 7006, which pertains to myocardial infarction.  Under Diagnostic Code 7006, more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a rating of 60 percent.  A workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a rating of 30 percent.

In the August 2013 rating decision proposing the rating reduction, the RO explained that the November 2012 VA examination report shows an improvement in the service-connected coronary artery disease, and that a 30 percent rating is warranted based on a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.

In his statement in response to the August 2013 rating decision proposing the rating reduction, the Veteran asserted that the proposed reduction was not warranted because the workload marked by the November 2012 VA examiner is consistent with walking up a flight of stairs, golfing, mowing the lawn, and doing heavy yard word, all of which he either cannot do or has difficulty doing.  He further asserted that the severity of the service-connected coronary artery disease had not changed since he was first granted the 60 percent rating in June 2012, and noted that the examiner stated that the condition increases his fatigue and decreases his stamina.  See VA Form 21-4138 received in October 2013.  At the August 2017 Board hearing, the Veteran testified that he gets tired quickly, can walk only 150 feet, does not use stairs, and must use a vehicle to perform yard work.

A January 2011 VA ischemic heart disease examination report shows that, based on an interview with the Veteran, the examiner assessed the Veteran to have a workload of greater than 3 METs but not greater than 5 METs with symptoms of dyspnea, fatigue, and angina.  The June 2011 VA examiner, based on an interview with the Veteran, also assessed the Veteran to have a workload of greater than 3 METs but not greater than 5 METs with symptoms of dyspnea.  The June 2011 VA examiner also noted an ejection fraction of 60.5 percent and that the Veteran's dyspnea on exertion may be an angina equivalent but might also be pulmonary in origin because the Veteran has a 50 to 100+ pack/year smoking history.  However, the November 2012 VA examiner, based on an interview with the Veteran, assessed the Veteran to have a workload of greater than 5 METs but not greater than 7 METs with symptoms of dyspnea and fatigue.

The Board concludes that the evidence of record at the time of the rating reduction showed an improvement in the Veteran's service-connected coronary artery disease such that the reduction was proper.  The workload of greater than 5 METs but not greater than 7 METs assessed by the November 2012 VA examiner is consistent with a 30 percent rating and indicates an improvement in the Veteran's service-connected coronary artery disease.  In addition, the November 2012 VA examiner's assessment is indicative of an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination, as the January 2011, June 2011, and November 2012 VA examiners all assessed the Veteran's workload level based on interviews.  The Board notes also that a VA Form 21-0960A-1, Ischemic Heart disease Disability Benefits Questionnaire, signed by the Veteran's physician in March 2014 and submitted by the Veteran shows a workload assessment of greater than 7 METs but less than 10 METs, and therefore further supports the conclusion that there was an actual improvement in the Veteran's condition at the time of the reduction.  The evidence of record at the time of the rating reduction also does not show that the other criteria for a 60 percent or 100 percent rating, such as more than one episode of acute congestive heart failure in the past year or left ventricular dysfunction with an ejection fraction of 50 percent or less, were met at the time of the reduction.

The Board has considered the Veteran's statements as to his abilities at the time of the rating reduction.  He is competent to report his symptoms and abilities.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is also competent to compare those abilities to the abilities listed as examples in the VA examination reports for the various METs levels.  Furthermore, the Board finds him credible in his assertions.  However, the abilities listed in the VA examination reports are merely examples.  The ultimate determination as to the most accurate workload assessment is medical in nature and requires specialized knowledge and expertise that the Veteran has not been shown to possess.  Therefore, his assertions that the workload level assessed by the November 2012 VA examination is inaccurate is not competent and, therefore, not probative in showing that a different workload level is more appropriate.  See Kahana, 24 Vet. App. 428; Jandreau, 492 F.3d at 1376-77.

In summary, the November 2012 VA examination report shows improvement in the Veteran's service-connected coronary artery disease.  As of the date of the November 2013 rating decision, the Veteran had a workload of greater than 5 METs and not greater than 7 METs.  The evidence of record at the time of the November 2013 rating decision did not show that any of the criteria for a rating in excess of 30 percent under Diagnostic Code 7006 were met.  Therefore, the preponderance of the evidence is against a finding that the rating reduction was improper, the benefit-of-the-doubt rule is not for application, and the Veteran's previous rating of 60 percent is not restored.  38 U.S.C. § 5107(b); see Gilbert, 1 Vet. App. 49, 53-54 (1990).

Entitlement to TDIU

A TDIU may be granted where a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or higher.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In determining whether a TDIU is warranted, consideration may be given to a Veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  The determination of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following a substantially gainful occupation is placed on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. § 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

The Veteran indicated on the VA Form 21-8940 received in May 2011 that he has a high school education with one year of college, that he last worked in 1994 as a mechanic, and that he stopped working due to his service-connected coronary artery disease.  On a VA Form 21-8940 received in March 2013, he indicated that he stopped working due to all of his service-connected disabilities.  On a VA Form 21-8940 received in August 2017, he again indicated that he stopped working due to his service-connected coronary artery disease.

The Veteran's claim for entitlement to a TDIU was received on May 27, 2011.  Therefore, the relevant appeal period is from May 27, 2010, one year prior to the receipt of the claim.  See 38 C.F.R. § 3.400(o)(2).  As of May 27, 2010, the Veteran's was service connected for PTSD; coronary artery disease, status-post myocardial infarction and stent placement; tinnitus; peripheral neuropathy of the right and left lower extremities; and bilateral hearing loss.  From June 22, 2012, he was additionally service connected for peripheral neuropathy, fingers of the right and left hands.  Prior to December 22, 2010, the Veteran did not meet the schedular percentage requirements for a TDIU because he did not have a single service-connected disability rated at 60 percent or a combined rating of 70 percent.  Nevertheless, consideration will be given to whether the Veteran is entitled to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b) for that period.  From December 22, 2010, through the present, the Veteran has met the schedular percentage requirements for a TDIU because he has had a single service-connected disability rated at 60 percent; a single service-connected disability rated at 40 percent or greater and a combined rating of 70 percent or above, when his ratings for the service-connected diabetes and its associated disabilities are combined under the provisions of 38 C.F.R. § 4.16(b); or both at all times during that period.

The Veteran has reported a number of limitations that he attributes to his service-connected disabilities.  In June 2012, he stated that he becomes short of breath easily due to his coronary artery disease and diabetes, has difficulty walking and cannot stand for long periods of time due to his peripheral neuropathy, has difficulty understanding what people say due to his bilateral hearing loss, and becomes very frustrated due to the limitations caused by his service-connected disabilities.  See VA Form 21-4138 received in June 2012.  At the August 2017 Board hearing, he testified that he can walk only about 150 feet before he has to rest due to his service-connected coronary artery disease.  In addition, he does not use stairs, has had to "back off on fishing", cannot do yard work without a vehicle, and becomes tired such that he must nap for a couple of hours every afternoon due to the disability.  He has difficulty hearing conversations due to his bilateral hearing loss.  Due to his PTSD, he does not like crowds, stays home often, does not communicate well with people and therefore feels he is better off alone, and becomes irritated with others.  Prior to quitting work, he would sometimes lose his temper when others made mistakes and would not admit what they had done.  In addition, he sees his neighbors a couple of times per day but does not have many friends, is "having a little problem" with his brother, has memory problems, lacks motivation, and does not finish what he starts.  Due to his diabetes, he must take insulin twice per day, has changed the way he eats, and cannot stay out in the heat too long.  Due to his service-connected peripheral neuropathy of the upper and lower extremities, he feels as though he is walking on cotton balls and has difficulties with grasping and holding objects.  In addition, he cannot write for long periods of time and has difficulties with typing and using computers.  He further testified that he believes he is entitled to a TDIU because no one would hire him due to his inability to stand for any length of time, the fact that he drops things, his difficulties with hearing instructions and conversations, and the fact that he tires easily.  In addition, he would be unable to tolerate younger people giving him instructions and could not work in an environment "where there was a lot of people milling around and a lot of interaction."

In a statement dated in August 2017, the Veteran's wife stated that, due to his PTSD, the Veteran dislikes large crowds, prefers to be isolated at home, owns many guns, and keeps a gun at his bedside.  In addition, he has difficulty sleeping, has nightmares, and is constantly on guard.  The Veteran dealt with his PTSD by working, but no longer has that coping mechanism.  He has become more emotionally cut off from people in the last 3 to 4 years and has lost interest in doing many of the activities he used to enjoy, such as fishing, boating, and going to meetings for the Veterans of Foreign Wars.  He also has more difficulty concentrating.

The Social Security Administration disability records show that the Veteran was found disabled for Social Security Administration purposes beginning November 1, 1993, based on nonservice-connected severe status-post bilateral elbow epicondylar release and bilateral elbow tendonitis.

The VA examiners have provided statements as to the likely effect the Veteran's service-connected disabilities would have on his ability to perform work and worklike tasks.  The January 2011 VA examiner opined that, based on the Veteran's coronary artery disease alone, he could do sedentary work at least 20 hours per week, but is precluded from full-time employment due to his multiple co-morbidities.  The June 2011 VA examiner opined that the Veteran would have difficulty requiring the use of the upper extremities due to elbow pain and numbness of the fingertips.  In addition, due to his coronary artery disease, the Veteran has marked limitation in physical activity, as even mild physical activity results in cardiac symptoms such as fatigue and dyspnea.  The November 2012 VA examiner opined that the coronary artery disease and diabetes increase his fatigue and decrease his stamina; the peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities interfere with sustained fine manual activities and prolonged standing, walking, and stair and ladder climbing; the bilateral hearing loss and tinnitus cause difficulty working in very noisy environments, in environments that require face-to-face communication, and in jobs requiring a great deal of attention to high-pitched sounds.  An October 2013 VA PTSD examiner noted PTSD-related symptoms of anxiety, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. 

In view of the above, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The evidence of record indicates that the Veteran's physical service-connected disabilities prevent him from performing exertional activities such as standing and walking for long periods.  The January 2011 VA examiner opined that the Veteran's service-connected coronary artery disease alone limits him to sedentary work.  However, the Veteran's ability to perform even sedentary work is further eroded by his peripheral neuropathy of the bilateral upper extremities, which limits his ability to perform the sort of fine and gross manipulations required in sedentary positions.  His PTSD affects his ability to interact with others, to remember details, to concentrate and persist, and to adapt to stressful circumstances, all of which are also often required in sedentary positions.  His diabetes and coronary artery disease cause fatigue and reduced stamina such that he must nap at times.  In short, the Veteran's service-connected disabilities limit him to a very restricted range of part-time sedentary work such that he would not be able to secure or follow a substantially gainful occupation in the competitive workforce.  As such, in view of his service-connected disabilities, education, and work history, the Veteran would require a sheltered environment that would accommodate his substantial limitations.  Such work constitutes marginal employment, which cannot be considered substantially gainful employment.  See 38 C.F.R. § 4.16(a).

The Board concludes that the probative evidence of record demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities.  As such, the evidence is at least at equipoise as to whether the Veteran is entitled to a TDIU.  Therefore, entitlement to a TDIU is warranted.  38 U.S.C. § 5107(b); see also Gilbert, 1 Vet. App. 49.  The Board again notes that the AOJ will set an effective date for the award of a TDIU after determining the date on which the Veteran was last able to secure or follow a substantially gainful occupation.  This preserves the Veteran's right to appeal the effective date awarded by the AOJ.  See DAV v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 2003).

Entitlement to DEA

Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, may be paid to a child or spouse of a veteran who meets certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA benefits exists if the Veteran has a service-connected total disability that is permanent in nature.  38 U.S.C. §§ 3500, 3501; 38 C.F.R. § 3.807.  A total disability may be assigned where a veteran is unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.

As adjudicated above, a TDIU has been granted because the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Based on a comprehensive review of the evidence as discussed above, the Board concludes that the service-connected disabilities upon which the grant of a TDIU is based are permanent in nature and are reasonably certain to continue throughout his lifetime.  For these reasons, and resolving any doubt in the Veteran's favor, the Board finds that the evidence demonstrates that the Veteran meets the basic eligibility requirements for DEA benefits.  Accordingly, the Board finds that eligibility for DEA benefits is warranted.


ORDER

Entitlement to an initial rating of 20 percent, and no higher, for peripheral neuropathy, left lower extremity, is granted.

Entitlement to an initial rating of 20 percent, and no higher, for peripheral neuropathy, right lower extremity, is granted.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers right hand (dominant), is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy, fingers left hand, is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus type II is denied.

For the period from May 27, 2011, through May 2, 2012, entitlement to a separate rating of 10 percent, and no higher, for the service-connected right eye cataract associated with diabetes mellitus type II is granted.

The reduction in rating for coronary artery disease, status-post myocardial infarction and stent placement, from 60 percent to 30 percent effective February 1, 2014, was proper and the 60 percent rating is not restored.

Entitlement to a TDIU is granted.

Entitlement to DEA under 38 U.S.C. Chapter 35 is granted.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

Increased Rating for Bilateral Hearing Loss

The Veteran was most recently provided an examination as to his service-connected hearing loss in November 2012, approximately 5 years ago.  At the August 2017 Board hearing, the Veteran testified that his hearing has worsened since that time.  In light of the Veteran's statements, the Board finds that a new VA examination is required so that the current severity of the Veteran's bilateral hearing loss may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Increased Rating for PTSD

The Veteran was most recently provided an examination as to his PTSD in October 2013, approximately 4 years ago.  The Veteran's testimony at the August 2017 Board hearing suggests that his PTSD symptoms have worsened since the October 2013 VA examination such there has been a material change in the disability.  In her August 2017 statement, the Veteran's wife stated that, during the last 3 to 4 years, the Veteran has become more emotionally cut off from people, stays home more, isolates himself, and has lost interest in doing many of the activities he used to enjoy.  Given the Veteran's testimony at the August 2017 Board hearing and the August 2017 statement from the Veteran's wife, the Board finds that a new VA examination is required so that the current severity of the Veteran's PTSD may be determined.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green, 1 Vet. App. at 124; Weggenmann, 5 Vet. App. 281.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC Test.  The examiner should report all reported manifestations related to the Veteran's service-connected bilateral hearing loss.

All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The record and a copy of this remand must be made available to the examiner.  The examiner must conduct all testing deemed necessary by the examiner in conjunction with this request.  The examiner should conduct a mental status examination of the Veteran and report all manifestations related to the Veteran's PTSD.

A complete rationale for all opinions must be provided.

3.  After completion of the above, review the expanded record, including the evidence entered since the statements of the case, and determine whether increased ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


